FILED
                              NOT FOR PUBLICATION
                                                                            FEB 29 2016
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                               FOR THE NINTH CIRCUIT


HECTOR RUVALCABA-CASTORENA,                       No. 12-74002

                Petitioner,                       Agency No. A044-547-634

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 12, 2016**
                                  Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.

       Hector Ruvalcaba-Castorena petitions for review of the Board of

Immigration Appeals (BIA)’s order affirming the denial of his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny

the petition.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The BIA did not err in holding that Ruvalcaba-Castorena had not met his

burden of demonstrating that his state law conviction as a felon in possession of

ammunition did not qualify as an aggravated felony as defined in the Immigration

and Nationality Act (INA), 8 U.S.C. § 1101(a)(43). Courts employ a “categorical

approach” to determine whether a state law violation constitutes an aggravated

felony under the INA. Alanis-Alvarado v. Holder, 558 F.3d 833, 836 (9th Cir.

2009) (citing Taylor v.United States, 495 U.S. 575 (1990)). “[I]f the ‘full range of

conduct’ covered by the state statute falls within the scope of the INA provision,

then the petitioner’s conviction is categorically a removable offense.” Id.

       Ruvalcaba-Castorena was convicted of being a felon in possession of

ammunition under California Penal Code § 12316(b)(1),1 which provided that no

one convicted of theft or grand theft under certain California statutes “shall own,

possess, or have under his or her custody or control, any ammunition or reloaded

ammunition.” Section 1101(a)(43) of the INA defines an aggravated felony to

include “an offense described in . . . section 922(g)(1) . . . of Title 18 (relating to

firearms offenses).” 8 U.S.C. § 1101(a)(43)(E)(ii). Section 922(g)(1), in turn,

makes it a crime for a felon to receive “any firearm or ammunition which has been



       1
        Section 12316(b) was repealed in 2010. A similar provision now appears at
California Penal Code § 30305.

                                            2
shipped or transported in interstate or foreign commerce.” 18 U.S.C. § 922(g)(1).

Ruvalcaba-Castorena argues that the “relating to firearms offenses” language in the

INA limits the definition of an aggravated felony to exclude those convictions that

involved only ammunition. However, we have held repeatedly that the INA’s

“relating to” language “merely describes and does not limit . . . offenses that may

be a predicate for the aggravated felony.” Castro-Espinosa v. Ashcroft, 257 F.3d
1130, 1132 (9th Cir. 2001) (internal quotation marks omitted); see also Rodriguez-

Valencia v. Holder, 652 F.3d 1157, 1159 (9th Cir. 2011). Ruvalcaba-Castorena’s

conviction for being a felon in possession of ammunition falls squarely within the

definition of an aggravated felony in the INA.

      Ruvalcaba-Castorena also argues that the Immigration Judge (IJ) erred in

failing to provide a legal citation for his holding that there is no substantial

difference between California Penal Code § 12316(b)(1) and 18 U.S.C. § 922(g)(1)

even though the federal statute requires that ammunition be shipped or transported

in interstate or foreign commerce and the state statute does not. There was no error,

because the IJ accurately described and applied the law. “[T]he commerce nexus

requirement of § 922(g) is merely a jurisdictional basis” and, as a result, does not

present an impediment to finding that a state court conviction constitutes an




                                            3
aggravated felony under the INA. United States v. Castillo-Rivera, 244 F.3d 1020,

1023 (9th Cir. 2001) (internal citations omitted).

      PETITION FOR REVIEW DENIED.




                                          4